Citation Nr: 1707989	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, anxiety disorder with posttraumatic stress disorder (PTSD) features, anxiety disorder NOS, and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971, including service in Vietnam from October 1970 to July 1971.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Regarding the claim for an acquired psychiatric disorder, although the Veteran filed his claim seeking service connection for PTSD specifically, he has been diagnosed with adjustment disorder with mixed anxiety and depressed mood, anxiety disorder with PTSD features, anxiety disorder NOS, and depressive disorder.  Thus, the Board has recharacterized the claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a PTSD claim is not limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim). 

The appeal was previously remanded in February 2016 and is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  

As the instant appeal was first certified to the Board in July 2011, the DSM-IV is applicable.  However, the May 2016 VA psychiatric examiner utilized the DSM-5 in her evaluation of the Veteran.  Accordingly, remand is necessary for an addendum opinion based upon consideration under the DSM-IV criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. Then return the case to the May 2016 VA examiner for preparation of an addendum opinion.  The examiner is requested to review the claims file.  No additional examination of the Veteran is required, unless the examiner determines otherwise.  

The examiner is advised that the the DSM-IV criteria are applicable to this claim, and is requested to address whether, and how, the DSM-IV criteria would have altered her reported findings in May 2016.  A complete rationale shall be given for all opinions and conclusions expressed.

3. After completing the above development, and any additional development that may be warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate period of time for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




